DETAILED ACTION
In the amendment filed on December 13, 2020, claims 32, 36 – 39, 41 – 44, 46 – 48, 52 – 56 are pending.  Claims 32, 36, 41 – 44, 46 – 48 have been amended and claims 1 – 31, 33 – 35, 40, 45, 49 – 51 have been canceled. Claims 52 – 56 have been added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objections to claims 32 and 34 – 50 are withdrawn due to Applicant amendment. 

Claim Rejections - 35 USC § 112
The rejections of the claims under 35 USC § 112 in the previous Office Action are withdrawn due to Applicant amendment. Applicant’s arguments concerning the term “electromagnetic energy” is persuasive. 

Claims 32, 34 – 50 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 32, the claim has been amended to recite [emphasis added]:
A method for applying a lubricity coating to an inner surface of a vessel, the method comprising:
…
introducing, in a first phase of the coating process, a first gas…
applying, during the first phase, electromagnetic energy to the outer electrode … form the lubricity coating…
providing, during the first phase, a relative axial motion…
applying, during a second phase subsequent to the first phase…
introducing, during the second phase,…

The method as a whole is established as one for applying a lubricity coating in particular. The phrase “a first phase of the coating process” lacks sufficient antecedent basis because the phrase renders unclear which coating process the phase belongs to.  “The coating process” is not necessarily tied a method for applying a lubricity coating, and it is unclear whether “the coating process” is referring to the overarching method, a subset of the steps recited, unrecited steps of the method, or to imply that the method is broader than the method of applying the lubricity coating.  Among ways to cure the deficiency, the preamble and may be A.) amended alongside the aforementioned claim limitation (e.g. “A coating method for applying a lubricity layer … a first phase of the  method”) or alternatively B.) amending the body of the claims to establish strict orderings between steps as opposed to establishing phases of timing ( “before/after/during/while [related step]”).
Relatedly, there is a lack of antecedent basis for the terms “the first phase”, “the second phase” as there is insufficient tie-in to whether the phase belongs to the “coating process [method]”. Should the Applicant elect to amend the claims as per suggestion A.) or in a manner similar to suggestion A.), the Examiner suggests that the phrase “the first/second phase” be amended to “the first/second phase of the coating method” for each instance.

Claim Rejections - 35 USC § 102
The rejections of the claims under 35 USC § 102 in the previous Office Action are withdrawn due to Applicant amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 32, 36, 37, 38, 39, 41, 42, 43, 44, 45, 48, 52, 53, 54, 55, 56 are rejected under 35 U.S.C. 103 as being unpatentable over Felts et al. US 2011/0252899 A1 (hereafter “Felts”) in view of Ott et al. US 2011/0189493 A1 (hereafter “Ott”).
Regarding claims 32, 36, 39, 41, 42, 43, 44, 45, 48, 53, 54, 56; Felts is directed to methods of processing a vessel to provide a gas barrier or lubricity (Abstract). Felts discloses a method for providing a lubricity layer, wherein the method comprises:
	Providing a glass or polymer vessel such as a cyclic polyolefin copolymer [meeting clams 43, 44 and 48] ([0357]) to be processed including an inner surface defining a lumen and an opening an end of the vessel providing access to the lumen (Figure 26, [0338]), wherein the vessel may be e.g. a syringe barrel [meeting claims 53 and 54] ([0118]); 
	Providing a plasma enhanced chemical vapor deposition (PECVD) platform that operates with radio frequency [electromagnetic] energy [meeting claim 56] ([0322], [0358]), a gas inlet having an internal passage with at least one outlet (Figure 26; [0336], [0338]) and outer electrode to supply RF power, wherein the outer electrode 
Introducing within a first phase a gaseous PECVD organosiloxane precursor, e.g. OMCTS [meeting claim 40, 41, 42] with oxygen and/or other oxidizing agents into the lumen via at least one outlet of the internal passage ([0268] – [0274], [0292] – [0295], [0624], Table 21), that can lead to a SiwOxCyHz layer, wherein w is 1, x is from about 0.5 to about 2.4, y is from about 0.6 to about 3, and z is from about 2 to about 9 as determined respectively through X-ray photoelectron spectroscopy ([0120], [0662] – [0664]), with barrier coatings  ([0044], [0624] ); 
applying electromagnetic energy during the first phase to the outer electrode under conditions effective to form the lubricity layer with the recited composition ([0358], Table 21) on at least a portion of the inner surface of the vessel; and providing relative axial motion between the vessel and the gas inlet during at least some time when electromagnetic energy is applied to the outer electrode ([0336], [0671]).
Felts also discloses in that the coating produced by the PECVD method may be polymerized, crosslinked or both during PECVD or by a separate processing ([594] – [0603]). The separate processing may be a separate curing step such as plasma curing [second phase] ([0606]). In a separate embodiment,  Finally, Felts discloses that during PECVD coating, the power used during the coating step has an influence on the coating properties, wherein an increase of power will increase the barrier properties of the 
Felts does not expressly teach that during a second phase, a second gas that is essentially free of organosiloxane precursors is introduced and that the electromagnetic energy to the outer electrode is higher than the power level of the electromagnetic energy applied during the first phase during such a second phase with the second gas.
Ott is directed to biocompatibility layers containing Si,O,C,H and optionally N that is produced by plasma polymerization (Abstract). The coatings are used for providing surfaces that are non-genotoxic in the field of medicine such as injection systems, pipes and tubes and syringes ([0003] – [0006], [0051], [0061], [0124]). Ott discloses a method of forming such layers by first producing the biocompatible layer using PECVD to cross-link precursors [mapping to a first phase] ([0104] – [107]) followed by partially oxidizing/activating the deposited layer with a plasma effect [mapping to a second phase] ([0108], [0191],[0193]). In an example, the coating gas used contains a mixture of HMDSO [precursor] and O2 [meeting claim 36] while the activation gas used only oxygen [essentially free of precursor] (Table 3, Table 4). In an example activated plasma during coating may be set at 700W while during activation the power may be set at 2000W1 [power in second phase greater than first phase].  Ott discloses that the subsequent activation step does affect the resultant balance of components between Si, O and C elements (Table 5, compare polymer A1 from Table 2 to Polymers U1 and U2 from Table 4) and that the power of the plasma during the activation step relative to the power of the plasma during the coating step for a given amount of time (Table 5, compare polymer B1 from Table 3 to polymers U1 and U2). Ott discloses that he activation step helps to tailor the chemical composition of the non-genotoxic, such as imparting sufficient wettability by reduction of contact angle ([0108], [0118]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Felt by introducing during a second phase subsequent to the first phase a second gas that is essentially free of organosiloxane precursors and applying to the outer electrode electromagnetic energy during the second phase, wherein the power level is higher than the power level of the electromagnetic energy applied during the first phase because Ott teaches that a second phase with the claimed parameters/an activation step helps to tailor the chemical composition of a layer formed of a combination of Si, O, C and H, which the lubricity layer of Felt is a type thereof. 
Regarding claim 52, Felts discloses that a first layer may be applied at a power level of 5-20 W using a plasma operating at a frequency of 2.45GHz ([0315]). Felts also discloses that the power used for deposition has an influence on coating properties ([0305]).  Finally, Felts discloses a link between the power applied and the operating plasma volume ([0302] – [0304]). Felts does not expressly teach that the power level of applied electromagnetic energy during the second phase is from 20W to 60W. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power used in each phase to the claimed power levels as a matter of routine experimentation in order to achieve desired coating properties such as between lubricity and adhesion.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 37 and 38, Ott discloses in an embodiment a first step of depositing a plasma polymer onto electrodes, wires and housings and then subjecting the electrodes and wires to an oxygen-containing plasma from an atmospheric pressure plasma nozzle ([0259]). Ott further discloses that the stream of plasma may be derived from air, thus suggesting that air would be a suitable process gas for producing oxygen-containing plasmas for the purpose of the activation step disclosed in Ott.
Regarding claim 55, Felts in view of Ott teaches the claimed invention above but fails to teach that the resultant lubricity coating on the syringe barrel would have the claimed properties after one week. It is reasonable to presume that the claimed pluger initiation force and plunger maintenance force is inherent to Felts as modified by Ott. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Felts as modified by Ott product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claims 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Felts in view of Ott as applied to claims 32, 36, 37, 38, 39, 41, 42, 43, 44, 45, 48, 52, 53, 54, 55, 56 above, and further in view of Felts et al. US 2013/0041241 A1 (hereafter “Felts899”).
Regarding claims 46 and 47, Felts discloses that alongside lubricity layers, a barrier coating can be deposited comprising SiOx by introducing an organosilicon precursor and oxidizing gas into the vessel lumen followed by generating a plasma to form the SiOx barrier coating [meeting the particular limitations recited in claim 47] ([0044], [0624] ). The barrier coating can be applied prior to the application of the lubricity coating ([0164], [0610] – [0615]). The thickness of the barrier coating can be e.g. at least 2 nm and at most 1000 nm thick ([0490]) and the amount of oxygen x may range between 1.5 to about 2.9 ([0261]).
Felts does not expressly teach that prior to the application of the lubricity coating, a coating step comprising the claimed tie coating layer and the claimed barrier coating and the claimed pH protective coating.
Felts899, a continuation-in-part of Felts, discloses a step of directly applying an adhesion [tie] coating or layer of SiO-xCy onto the inner surface of a vessel followed by a x barrier coating ([0183]) and then subsequently a pH protective coating of SiOxCy ([0180] – [0184]). For both the adhesion coating and the pH protective coating, the amount of oxygen x may range from 0.5 to .4 and the amount of carbon y may range between 0.6 to 3 ([0051]).  The adhesion coating is advantageous to obtain a composition that adheres better to a given substrate prior to conferring barrier properties ([0183]). The pH protective coating over the barrier coating is advantageous to protect the barrier coating from being attacked by the contents of materials intended to be placed into the vessel ([0181]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Felts by replacing the step of depositing a barrier coating of Felts with depositing the claimed coating set because Felts899 teaches that the claimed adhesion coating allows for the barrier coating to adhere better to certain substrates and that a pH protective coating passivates the barrier coating surface closest to the lumen of a vessel to prevent the barrier coating from being attacked by materials intended to be placed in a vessel. 

Double Patenting
 in the previous Office Action are withdrawn due to Applicant amendment. 


Jones substantially discloses the method of applying a lubricity layer onto an inner surface for a lumen (see Jones claim 1, 26). Jones does not expressly teach the provision of the PECVD platform as claimed and the application of energy in a second phase with a second gas wherein the second gas is essentially free of precursor. Felts discloses the claim limitations in the manner as described above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have regarded the patented subject matter of the Jones patent and the instant claims to be patentably indistinct because Felts teaches that a PECVD platform with the claimed features allows for efficient production of treatment plasma ([0148], [0358] – [0359]) as well as optional advantages such as improvement of the lubricity [0625]); and Otts teaches that a second phase with the claimed parameters/an activation step helps to tailor the chemical composition of a layer formed of a combination of Si, O, C and H .

Claims 46 – 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 and 25 – 28 of Jones et al. U.S. Patent No. 9,863,042 B2 (hereafter “Jones”) in view of Felts, Ott and Felts899.
Jones in view of Felts and Ott render patentably indistinct the subject matter of claims 46 – 47 that is incorporated from dependency on claim 32. Jones in view 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have regarded the patented subject matter of the Jones patent and the instant claims to be patentably indistinct because Felts899 teaches that the claimed adhesion coating allows for the barrier coating to adhere better to certain substrates and that a pH protective coating passivates the barrier coating surface closest to the lumen of a vessel to prevent the barrier coating from being attacked by materials intended to be placed in a vessel.

Response to Arguments
Applicant’s arguments, filed December 13, 2020, with respect to the rejection(s) of the claim(s) under USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ott and Felts899.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that the recited examples used processing conditions based on flat substrates of the materials in a 1m3 reactor ([0183])